Case 18-17067-amc       Doc 32   Filed 05/29/20 Entered 05/29/20 09:11:44           Desc Main
                                 Document     Page 1 of 2

                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE: Marco M. Santini                         BK NO. 18-17067 AMC
          Dorothy P. Santini
                                 Debtor(s)         Chapter 13

   PennyMac Loan Services, LLC
                              Movant
               vs.

   Marco M. Santini
   Dorothy P. Santini
                                 Debtor(s)

   William C. Miller Esq.
                                 Trustee




           PENNYMAC LOAN SERVICES, LLC’S NOTICE OF DEBTOR’S
       REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


          Now comes Creditor PennyMac Loan Services, LLC (“Creditor”), by and through

   undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request for

   mortgage payment forbearance based upon a material financial hardship caused by the

   COVID-19 pandemic.

          The Debtor recently contacted Creditor requesting a forbearance period of 3

   months and has elected to not tender mortgage payments to Creditor that would come due

   on the mortgage 04/01/2020 through 06/30/2020. Creditor holds a secured interest in real

   property commonly known as 4003 Garrett Road Drexel Hill, PA 19026 as evidenced by

   claim number 12 on the Court’s claim register. Creditor, at this time, does not waive any

   rights to collect the payments that come due during the forbearance period. If the Debtor

   desires to modify the length of the forbearance period or make arrangements to care for

   the forbearance period arrears, Creditor asks that the Debtor or Counsel for the Debtor

   make those requests through undersigned counsel.
Case 18-17067-amc       Doc 32   Filed 05/29/20 Entered 05/29/20 09:11:44 Desc Main
                                Document      Page 2 of 2
          Per the request, Debtor will resume Mortgage payments beginning 07/01/2020

   and will be required to cure the delinquency created by the forbearance period

   (hereinafter “forbearance arrears”). Creditor has retained undersigned counsel to seek an

   agreement with Debtor regarding the cure of the forbearance arrears and submit that

   agreement to the Court for approval. If Debtor fails to make arrangements to fully cure

   the forbearance arrears, Creditor reserves it rights to seek relief from the automatic stay

   upon expiration of the forbearance period.

                                                        Respectfully Submitted,

                                                        /s/Rebecca A. Solarz Esquire
                                                        Rebecca A. Solarz Esquire
                                                        Attorney for Creditor
